                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


EUGENE SCALIA,
SECRETARY OF LABOR ,                                    Case No. 4:19-cv-3104
UNITED STATES DEPARTMENT
OF LABOR,
                   Plaintiff,                           COMPLAINT
     v.

VASQUEZ DRYWALL, LLC and
MANUEL VASQUEZ, an individual,

                             Defendants.


                                        COMPLAINT

       Plaintiff, Eugene Scalia, Secretary of Labor of the United States Department of Labor,

brings this action pursuant to Section 17 of the Fair Labor Standards Act of 1938, as amended (29

U.S.C. § 201, et seq.), (hereinafter, the “Act”), to enjoin Defendants from their continued

violations of Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the Act, including the imposition of a

restraint on Defendants precluding the withholding of any payment of overtime compensation

found by the Court to be due under the Act; and to recover unpaid overtime compensation owed

by Defendants to their employees, together with an additional equal amount to be recovered as

liquidated damages, pursuant to Section 16(c) of the Act.

                                        INTRODUCTION

       1.     Throughout the statutory period, Defendants Vasquez Drywall, LLC (“Vasquez

Drywall”) and Manuel Vasquez (“Vasquez”) (collectively “Defendants”) willfully failed to

comply with the provisions of the Act by knowingly withholding hundreds of thousands of dollars

in overtime compensation due to certain non-exempt employees and failing to make, keep, and

preserve employee time records, which included overtime hours.

                                                1
                                           DEFENDANTS

       2.      Defendant Vasquez Drywall is a limited liability company organized under the laws

of the State of Nebraska, with its principal office and place of business at 12166 Magnum Circle,

Suite 3, Lincoln, Nebraska. Defendant Vasquez Drywall is a construction company that specializes

in commercial drywall.

       3.      At all times relevant herein, Defendant Vasquez Drywall has been an “employer”

within the meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).

       4.      Defendant Manuel Vasquez, an individual, is the owner and operator of Defendant

Vasquez Drywall. At all times relevant herein, Vasquez has acted, directly or indirectly, in the

interests of Defendant Vasquez Drywall with respect to its employees. Specifically, Vasquez has

hired and/or fired employees of Defendant Vasquez Drywall, fixed employee wages, and signed

employee paychecks. Accordingly, Vasquez is an “employer” within the meaning of Section 3(d)

of the Act, 29 U.S.C. § 203(d).

                                    JURISDICTION AND VENUE

       5.      Jurisdiction of this action is conferred upon the Court by Sections 16(c) and 17 of

the Act, 29 U.S.C. §§ 216(c), 217, as well as by 28 U.S.C. §§ 1331 and 1345.

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to these claims occurred within this District.

                                            COVERAGE

       7.      The business activities of Defendants were and are related and performed through

unified operation and common control for a common business purpose, and have, since December

2014, constituted an enterprise within the meaning of Section 3(r) of the Act, 29 U.S.C. § 203(r).




                                                  2
       8.       Since December 2014, said enterprise has had employees engaged in commerce or

in the production of goods for commerce, including employees transporting, constructing, and

otherwise working on materials that have been moved in or produced for commerce by any person;

and annual gross volume of sales made or business done of not less than $500,000; and, therefore,

was and is an enterprise engaged in commerce within the meaning of Section 3(s)(1)(A) of the

Act, 29 U.S.C. § 203(s)(1)(A).

                                      FACTUAL ALLEGATIONS

       9.       The instant Wage and Hour Division investigation covered the period including

July 2, 2015 through June 15, 2018.

       10.      Throughout the statutory period, Defendants knowingly failed to pay their non-

exempt employees overtime wages at a rate of one-and-one-half times their respective straight

rates of pay.

       11.      Instead, Defendants, in an attempt to mask their failure to pay appropriate overtime

rates of pay, “third-ed” employee hours.

       12.      “Third-ing” occurs where an employer falsifies payroll records by reducing overall

overtime hours worked by one-third to create the appearance of compliance with the overtime

provisions of the Act.

       13.      Such actions constitute a continuation of actions discovered by the Wage and Hour

Division during an earlier investigation of Defendants, which covered the period including

December 4, 2014 through July 1, 2015.

       14.      Defendants also failed to make, keep, and preserve employee time records which

included overtime hours.




                                                 3
                                     VIOLATIONS OF THE ACT

       15.      Defendants have willfully violated and continue to violate the provisions of

Sections 7 and 15(a)(2), 29 U.S.C. §§ 207, 215(a)(2), of the Act by employing certain employees

engaged in commerce, or in the handling of goods or materials that have been moved or produced

for commerce, for workweeks in excess of forty (40) hours without compensating said employees

at a rate not less than one-and-one-half times their respective straight time rates. Specifically,

Defendants’ overtime violations result from, but are not limited to, the following practices:

             a. Paying employees straight time rates for overtime hours worked in excess of forty

       (40) hours per week.

       16.      As “employers” subject to the provisions of the Act, Defendants have violated and

continue to violate the provisions of Sections 11(c) and 15(a)(5) of the Act by failing to make,

keep, and preserve adequate and accurate records of their employees’ wages, hours, and other

working conditions and practices of employment, as prescribed by the regulations (29 Code of

Federal Regulations Part 516) promulgated pursuant to Section 11(c) of the Act.

       17.      Specifically, Defendants failed to, among other things, keep timesheets and/or

maintain timesheets that included overtime hours worked in excess of forty (40) hours per week

by certain non-exempt employees.

       18.      As a result of the violations of the Act alleged herein, amounts are owed for unpaid

overtime compensation to certain employees specifically named in Appendix A (attached hereto)

for the statutory time period.




                                                 4
                                      PRAYER FOR RELIEF

       WHEREFORE, cause having been shown, Plaintiff prays for judgment in favor of Plaintiff

and against Defendants as follows:

       (a)     An injunction, pursuant to Section 17 of the Act, 29 U.S.C. § 217, permanently

enjoining Defendants, their officers, agents, servants, employees, successors, parties-in-interest,

and those persons in active concert or participation with them who receive actual notice of any

such judgment, from prospectively violating the overtime and recordkeeping provisions of the Act;

       (b)     A judgment, pursuant to Section 16(c) of the Act, 29 U.S.C. § 216, against

Defendants for overtime compensation that may be found by the Court to be due under the Act to

certain current and former employees of Defendants named in Appendix A, together with an equal

additional amount as liquidated damages; and

       (c)     Such other and further relief as this Court deems just and appropriate.




Dated: October 15, 2019

       KATE O’SCANNLAIN                              __/s/ Boyce N. Richardson_____________
       Solicitor of Labor                            BOYCE N. RICHARDSON
                                                     Attorney (Mo. Bar No. 62509)
       CHRISTINE Z. HERI
       Regional Solicitor                            OFFICE OF THE SOLICITOR
                                                     U.S. DEPARTMENT OF LABOR
       EVERT H. VAN WIJK                             2300 Main Street | Suite 1020
       Associate Regional Solicitor                  Kansas City, MO 64108
                                                     (816) 285-7260
                                                     (816) 285-7287 (fax)
                                                     Richardson.Boyce.N@dol.gov

                                                     Attorneys for the Secretary
                                                     Wage and Hour Division, United States
                                                     Department of Labor




                                                5
                                 APPENDIX A

1. Acevedo, Adrian                       23. Castellanos, David

2. Aguilera-Garcia, Jonathan F           24. Cebalos, William

3. Aguirre, Brandon Jefte                25. Cervantes, Julio Cesar

4. Alvada-Castillo, Marcos               26. Cervantes, Luis Enrique

5. Alvarado, Marcos                      27. Chivalan-Tum, Pablo

6. Alvarado, Maria Magdelena             28. Cruz-Sanchez, Andres

7. Anguamede, Emilio                     29. de Leon, Feliciano

8. Apodaca, Alfonso                      30. de Leon, Juan

9. Apodaca, Saul                         31. de Leon, Manuel

10. Aquino-Vides, Julio Cesar            32. de Leon-Imul, Juan Carlos

11. Arana, Margarito                     33. del Val Juarez, Ambrocio

12. Arita, Oscar                         34. Fernandez-Saucedo, Fermin

13. Arriaga, Salvado                     35. Figueroa, Oscar

14. Arriza, Jose Luiz                    36. Figueroa, Oscar Armando

15. Avitia, Pedro                        37. Franco, Miguel

16. Ayala, Joel                          38. Garcia, Pedro

17. Ayala, Raquel                        39. Garcia-Solis, Braulio Waldemar

18. Batres-Pu, Juan Humberto             40. Gil, Alberto

19. Bernier-Caraballo, Ramon             41. Gonzalez, Alejandro

20. Carillo-Pu, Christian                42. Gonzalez, Carlos

21. Castaneda, Emanuel                   43. Gonzalez-Hurutia, Yevere Jorge

22. Castaneda-Valerio, Edgar             44. Guzman-Perez, Jose Andres


                                     6
45. Hernandez, Carlos A.               68. Najera, Juan

46. Hernandez, Genaro                  69. Noriega, Rodolfo

47. Hernandez, Leonardo                70. Pedroza-Tenorio, Ivan

48. Hernandez-Rivas, Jose Israel       71. Perez, Donovan

49. Imul, Juan                         72. Perez, Everaldo

50. Ixtacuy-Romero, Bernardino         73. Perez, Gamaliel

51. Lone-Dubon, Hector Salvador        74. Perez, Robeto

52. Lopez, Fernando                    75. Perez-Guerra, Josue Edilberto

53. Lopez, Jose Antonio                76. Perez-Guerra, Selvin Donelci

54. Lopez de Leon, Luis Alberto        77. Perez-Lopez, Heraldo Gudiel

55. Lucas, Francisco-Pascual           78. Perez-Ramirez, Victor Manuel

56. Lucas, Juan Pascual                79. Pineda-Mireles, Carlos Cesar

57. Lugo, Daniel                       80. Pineda-Mireles, Jose Osbaldo

58. Lugo, Hector                       81. Pinto, Franklin

59. Maradiaga-Alvarez, Anibal          82. Pinto-Guillen, Julio Cesar

60. Martinez, Francisco                83. Quevedo, Carlos

61. Martinez, Jose A.                  84. Quinonez, Victor Manuel

62. Martinez-Paramo, Rene              85. Ramirez, Juan Carlos

63. Medina-Alejandro, Tomas            86. Ramirez, Roberto

64. Morales, Ruben                     87. Ramirez-Lemus, Nelson Francisco

65. Morales, William Eliceo            88. Ramirez-Vasquez, Alvaro

66. Munoz, Helmer Enrique              89. Reyes, Marcelino

67. Nagera-Figueroa, Abraham O.        90. Reyes-Carmona, Jorge


                                   7
91. Reyez-Carmona                            102. Sanchez-Sepulveda, Ernesto

92. Rios, Claudio                            103. Sandoval, Roman

93. Rodriguez, Alexis                        104. Saucedo-Gallegos, Jr., Juan

94. Rojas, Michael Lewis                     105. Somastre-Trejo, Adaris

95. Romero-Barrios, Gregorio Heriberto       106. Soto, Ignacio

96. Salas, Alfonso                           107. Valenciano, Jose Francisco

97. Salas-Ortiz, Juan Lorenzo                108. Vargas-Castillo, Cecilia

98. Salas-Ortiz, Miguel Angel                109. Viana-Osorio, Helder M.

99. Salgado-Quintana, Jose A                 110. Vividor-Vasquez, Jonathan

100. Sanchez, Jose                           111. Wong-Ramirez, Luis Guillermo

101. Sanchez-Maldonado, Omar J.              112. Yos, Gustavo




                                         8
